PUBLISH

         IN THE UNITED STATES COURT OF APPEALS

                FOR THE ELEVENTH CIRCUIT

                ________________________

                      No. 95-8111
                ________________________

           D.C. Docket No. 1:91-CV-1107-MHS

J. JEROME HARRIS, Ph.D.,

                           Plaintiff-Counter-Defendant-
                           Appellee-Cross-Appellant,

                           versus

BOARD OF EDUCATION OF THE CITY OF ATLANTA; A School District
of the State of Georgia,

                           Defendant-Counter-Claimant,

JOSEPH G. MARTIN, JR., Individually and in his Official
Capacity as President of the Board of Education of the City of
Atlanta; MARY ANNE BELLINGER, REV., Individually and in her
Official Capacity as Vice-President of the Board of Education
of the City of Atlanta; JOHN F. ELGER, Individually and in his
Official Capacity as a Member of the Board of Education of the
City of Atlanta; CAROLYN D. YANCEY, Individually and in her
Official Capacity as a Member of the Board of Education of the
City of Atlanta; D.F. GLOVER, Dr., Individually and in his
Official Capacity as a member of the Board of Education of the
City of Atlanta; ROBERT WAYMER, Individually and in his
Official Capacity as a Member of the Board of Education of the
City of Atlanta; MIDGE SWEET, Individually and in her Official
Capacity as a member of the Board of Education of the City of
Atlanta; INA EVANS, Individually and in her Official Capacity
as a Member of the Board of Education of the City of Atlanta;
PRESTON W. WILLIAMS, Dr., Individually and in his Official
Capacity as a Member of the Board of Education of the City of
Atlanta,

                          Defendants-Counter-Claimants-
                          Appellants-Cross-Appellees.
                ________________________

     Appeals from the United States District Court
         for the Northern District of Georgia
                ________________________
                    (April 16, 1996)
Before HATCHETT, Circuit Judge, HENDERSON, Senior Circuit Judge,
and MILLS1 District Judge.



INTERIM ORDER:

     The panel heard oral argument in this case on April 11, 1996.

After hearing oral argument, the panel is of the opinion that this

case can be and should be settled.

     The panel hereby refers this appeal to the Eleventh Circuit

Conference Attorney for settlement discussions, pursuant to Federal

Rule of Civil Procedure 33 and Eleventh Circuit Rule 33-1.

     The parties and their counsel are directed to contact this

court's Appellate Conference Office not later than fifteen days

from receipt of this order to explore a resolution of their

differences.

     Before settlement discussions, counsel for the parties must

consult with their clients and obtain as much authority as feasible

to settle the appeal.    Counsel and the parties are expected to

discuss all issues in good faith.

     The conference attorney shall issue an order as contemplated

by Eleventh Circuit Rule 33-1(d) or issue a report to the panel not

later than June 14, 1996.




    1
     Honorable Richard Mills, U.S. District Judge for the Central
District of Illinois, sitting by designation.

                                2